Citation Nr: 0112994	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-01 946 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an upper back 
condition. 

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling. 

4. Entitlement to an increased evaluation for probable 
contusion of the spinous process T-5, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1981 to December 
1986 and from January 1988 to March 1989.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

In an April 1999 statement, the veteran indicated that he was 
receiving treatment on a regular basis through VA Medical 
Center (VAMC) Grand Rapids.  He also requested that the RO 
obtain medical records from West Shore Community Hospital, 
Dr. Tracy and Dr. Schmoke.  

Although the RO requested records from the private medical 
health care providers identified by the RO, the claims file 
does not reflect a request for VA treatment records.  Any 
such records must be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In addition, in a September 1999 letter to Dr. Tracy at 
Wellston Health Center, the RO indicated that the veteran 
identified dates of treatment as existing between June 1995 
to 1997.  The response from that physician consists of 
records of treatment no earlier than November 1997 and raises 
some question at to whether the records requested by the 
veteran were actually obtained.  Under the Act, the veteran 
the veteran must be notified of any inability on the part of 
the RO to obtain treatment records.  

The veteran seeks service connection for a upper back 
(cervical) disorder and for headaches.  Service connection is 
in effect for low back strain and for probable contusion of 
the spinal process, T-5.  The RO granted service connection 
for those disorders in July 1987, observing that the veteran 
sustained a fall in service in September 1983, after which he 
continued to have complaints of back pain and that the 
veteran also fell in August 1986, at which time the veteran 
was told that he had a strain of the low back.  

The veteran contends that an upper back disorder and 
headaches are secondary to his service-connected low back and 
thoracic disorders.  Although VA x-ray examination in May 
1987 revealed the spine to be normal, there is current 
medical evidence, including January 1994 and a January 1998 
entries, of degenerative disk disease of L4-L5 and L5-S1 and 
degenerative disk disease of the cervical spine.  In 
addition, the veteran points to January 1989 opinion by a 
private physician which reflects a conclusion that the 
veteran suffers from neck pain and headaches as a result of 
"the chronic pain syndrome which [he is] presently 
experiencing."

The medical evidence raises some question as to whether the 
veteran suffers from a disorder characterized by neck pain 
and headaches and whether that disorder is related to 
service.  Although the veteran was afforded a VA examination 
in March 1999, the examiner did not provide an opinion 
concerning the etiology of either the veteran's complaints of 
neck pain or headaches.  In addition, the examination report 
does not contain findings concerning the extent to which pain 
on use limits function of either the thoracic spine or lumbar 
spine.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should requests all records of 
treatment provided through VAMC Grand 
Rapids.  The RO should also contact the 
veteran and request that the veteran 
identify all health care providers who 
have provided the veteran with treatment 
for a back disorder or for complaints of 
neck pain or headaches.  After obtaining 
any necessary releases, the RO should 
attempt to obtain those records and 
associate those records with the claims 
file.  If the RO is unable to obtain any 
records identified, the RO should notify 
the veteran.  Unless records of treatment 
provided by Dr. Tracy for the period from 
June 1995 to 1997 are obtained, the RO 
should notify the veteran that a response 
to records requested from Dr. Tracy in 
September 1999, resulted in medical 
records of treatment, but did not result 
in records of treatment from June 1995 to 
1997.  

2.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate physician to identify the 
nature and etiology of a neck disorder 
and the veteran's complaints of 
headaches.  Prior to the examination, the 
RO should provide the examiner with the 
veteran's claims file and a copy of this 
Remand for review.  Thereafter, the 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
claims file and the veteran's history and 
a thorough examination, the medical 
examiner should identify any current 
disorders associated with the veteran's 
complaints of neck pain and headaches.  
The examiner should indicate for each 
disorder identified whether it is at 
least as likely as not that the disorder 
is related to the veteran's service 
connected low back strain and to his 
service connected thoracic spine 
contusion.  For each disorder identified, 
the examiner should also indicate whether 
the disorder otherwise had its onset in 
service.  The examiner should indicate 
whether the veteran suffers from 
degenerative disk disease both of the 
cervical spine and of the lumbar spine, 
whether degenerative disk disease of the 
lumbar spine is related to service, 
whether degenerative disk disease of the 
cervical spine is related to degenerative 
disk disease of the lumbar spine, and 
whether degenerative disk disease of the 
cervical spine is otherwise related to 
service.  The examiner should also 
address a January 1989 opinion that neck 
pain and headaches are the result of 
chronic pain syndrome and whether chronic 
pain syndrome, if present, was present in 
service or is related to service.  

The examiner should also identify all 
symptomatology associated with contusion 
of T-5 and all symptomatology associated 
with low back strain, making sure to 
report separately that symptomatology 
associated with a disorder of the 
thoracic spine and that symptomatology 
associated with a disorder of the low 
back area.  The examiner should identify 
any limitation of motion associated with 
either disorder.  The examiner, to the 
extent possible, should indicate to what 
extent any limitation of motion observed 
is associated with a disorder of the low 
back area as opposed to the thoracic 
area.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report should address whether 
any pain (including painful motion or 
pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  The 
examiner should report passive range of 
motion, active range of motion, and range 
of on resistance.  To the extent that it 
is possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
affected joint.  In addition, the 
examiner should indicate whether any 
instability is present.  The examiner 
should provide the complete rationale on 
which the opinion is based.  The claims 
file must be made available to the 
examiner for review.

3.  The RO should then review the VA 
examination report to determine whether 
its complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO should consider 
the holding in DeLuca, noted above.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




